          Case 1:20-cr-00012-PAE Document 13 Filed 04/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      20 Cr. 12 (PAE)
                        -v-
                                                                           ORDER
 BRYANT BROWN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On March 29, 2020, the Court received a letter from defense counsel reporting that he

believed that Mr. Brown had contracted COVID-19. Dkt. 9 (“Def. Letter”) at 1. Defense

counsel requested that the Court order the Metropolitan Correctional Center (“MCC”) and the

U.S. Marshals to: (1) immediately test Mr. Brown for COVID-19; (2) provide the care required

by the CDC for suspected and confirmed COVID-19 cases; (3) take Mr. Brown to the hospital,

consistent with CDC recommendations, if he developed trouble breathing, persistent pain or

pressure in the chest, confusion, or bluish lips and face; (4) provide defense counsel and the

Court daily updates on Mr. Brown’s condition and treatment; and (5) provide Mr. Brown with

legal calls to his counsel at least twice a week. Id. at 2. On March 31, 2020, the Court issued an

order to that effect. Dkt. 10. On April 1, 2020, the Court received a redacted letter from the

MCC’s warden, and a corresponding unredacted version properly filed under seal, requesting
            Case 1:20-cr-00012-PAE Document 13 Filed 04/02/20 Page 2 of 3



that the Court vacate or modify its March 31, 2020 order. Dkt. 11-1 (“MCC Letter”). On

April 2, 2020, Mr. Brown’s counsel filed his response to the MCC. Dkt. 12 (“Def. Reply”).

          As a result of the concerns raised in the MCC’s letter, the Court modifies its order as

follows:

          First, as to testing, the Court accepts the MCC’s representation that the MCC’s doctor

and the BOP’s Infectious Disease Specialist believe a test is not warranted at this time, and that

the MCC would be ill-advised in transporting Mr. Brown to a hospital for a test. See MCC

Letter at 1. The Court thus vacates this requirement in full. The Court also declines defense

counsel’s invitation to order the MCC to disclose the number of inmates who have been tested

and the number who have presented with symptoms. See Def. Reply at 1. If the MCC’s medical

professionals later determine that Mr. Brown should be tested, the Court expects that Mr. Brown

will promptly receive such a test and that the MCC will promptly contact his counsel with that

update.

          Second, as to care recommended by the CDC, the Court is satisfied that the MCC and its

medical staff are currently providing Mr. Brown with the care that, in their best judgment, is

needed. See MCC Letter at 1. The Court thus modifies these requirements to order the MCC to

continue to monitor Mr. Brown and provide the care its medical staff determines is necessary,

which the Court expects will be in accordance with CDC guidelines.

          Third, as to defense counsel’s requests for updates and legal calls, the Court is cognizant

of the burden that these requirements place on the MCC and its limited resources during this

public health crisis. See MCC Letter at 1–2. The Court thus modifies these requirements. The

Court now orders the MCC to update Mr. Brown’s counsel if Mr. Brown’s condition materially

worsens (e.g., it determines that a COVID-19 test or transporting Mr. Brown to the hospital is



                                                   2
         Case 1:20-cr-00012-PAE Document 13 Filed 04/02/20 Page 3 of 3



warranted). The Court also orders the MCC to provide Mr. Brown with at least one legal call per

week for the next three weeks, so that defense counsel can be kept apprised of Mr. Brown’s

health. Otherwise, the Court encourages defense counsel to work with the MCC to ensure his

client’s needs with regard to legal consultation are met, given the importance to Mr. Brown at

this time of meaningful access to counsel.


       SO ORDERED.
                                                          
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: April 2, 2020
       New York, New York




                                                3
